PCIJ_AB_64_MinoritySchoolsAlbania_LNC_NA_1935-04-06_ADV_01_NA_00_EN.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

SERIE A/B
ARRETS, ORDONNANCES ET AVIS CONSULTATIFS

FASCICULE N° 64

ÉCOLES MINORITAIRES
EN ALBANIE

 

 

AVIS CONSULTATIF DU 6 AVRIL 1935
XXXIVme SESSION

1935

XXXIVth SESSION
ADVISORY OPINION OF APRIL 6th, 1935

 

 

PERMANENT COURT OF INTERNATIONAL JUSTICE

SERIES A./B.
JUDGMENTS, ORDERS AND ADVISORY OPINIONS

FASCICULE No. 64

MINORITY SCHOOLS
IN ALBANIA

SOCIETE D’EDITIONS A, W. SIJTHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
PERMANENT COURT OF INTERNATIONAL JUSTICE

1935.
THIRTY-FOURTH (ORDINARY) SESSION. ee

No. 62.
April 6th, 1935.

MINORITY SCHOOLS
IN ALBANIA

The Albanian Declaration of October and, 921, concerning the
protection of minorities—General principles of the Minorities
Treaties —The conception of “equality in law’ and “equality in law
and in fact’ —Obligation to allow minorities to establish and main-

tain private schools.

ADVISORY OPINION.

Before: Sir Ceciz Hurst, President; M. GUERRERO, Vice-
President ; Baron Ro.Lin-JAEQUEMYNS, Count Rostwo-
ROWSKI, MM. FROMAGEOT, ALTAMIRA, ANZILOTTI,
URRUTIA, SCHUCKING, NEGULESCO, Jhr. VAN EysINnGa,
Judges.
A./B. 64.—MINORITY SCHOOLS IN ALBANIA 5

The Court, composed as above, gives the following opinion :

On January r8th, 1935, the Council of the League of Nations
adopted the following Resolution :

“The Council of the League of Nations,
In consideration of the Albanian Declaration made before the
Council on October 2nd, 1921, Article 5 of which reads as follows :

‘Albanian nationals who belong to racial, religious or
linguistic minorities will enjoy the same treatment and
security in law and in fact as other Albanian nationals.
In particular they shall have an equal right to maintain,
manage and control at their own expense or to establish in
the future, charitable, religious and social institutions,
schools and other educational establishments, with the right
to use their own language and to exercise their religion
freely therein.

Within six months from the date of the present Declar-
ation, detailed information will be presented to the Council
of the League of Nations with regard to the legal status
of the religious communities, Churches, Convents, schools,
voluntary establishments, and associations of racial, religi-
ous and linguistic minorities. The Albanian Government
will take into consideration any advice it might receive
from the League of Nations with regard to this question.’

In consideration of the provisions of Articles 206-207 of the
Albanian Constitution of 1933, which read as follows:

‘The instruction and education of Albanian subjects are
“reserved to the State and will be given in State schools.
Primary education is compulsory for all Albanian nationals
and will be given free of charge. Private schools of all
categories at present in operation will be closed’ ;

In consideration of the plea adduced before the Council by

the representative of the Albanian Government that, as the
- abolition of private schools in Albania constitutes a general

measure applicable to the majority as well as to the minority,
it is in conformity with Article 5, first paragraph, of the Albanian
Declaration ;

In consideration of the report submitted to the Council on
January 14th, 1935, by the representative of Spain;

Requests the Permanent Court of International Justice to
express an advisory opinion on the following question :

1° whether, regard being had to the above-mentioned
Declaration of October 2nd, 1921, as a whole, the Albanian
Government is justified. in its plea that, as the abolition of
the private schools in Albania constitutes a general meas-.
ure applicable to the majority as well as to the minority,
it is in conformity with the letter and the spirit of the
stipulations laid down in Article 5, first paragraph, « of that
Declaration ;

5
A./B. 64.—MINORITY SCHOOLS IN ALBANIA 6

2° and if so, whether the Council of the League of Nations
can, on the basis of the second paragraph of the said
Article, formulate recommendations going beyond the pro-
visions of the first paragraph.

The Secretary-General is authorized to submit this request to
the Court, together with all the documents relating to the
question, to afford the necessary assistance in the examination
of the question, and to arrange to be represented before the
Court if necessary.”

In accordance with this Resolution, the Secretary-General of the
League of Nations, on January 21st, 1935, transmitted to the Court
a request for an advisory opinion in the following terms:

“The Secretary-General of the League of Nations,

in pursuance of the Council Resolution of January 18th, 1935,
and in virtue of the authorization given by the Council,

has the honour to submit to the Permanent Court of Inter-
national Justice an Application requesting the Court, in accord-
ance with Article 14 of the Covenant, to give an advisory
opinion to the Council on the question which is referred to the
font by the Resolution of January 18th, 1935 (see attached
text).

The Secretary-General will be prepared to furnish any assist-
ance which the Court may require in the examination of this
matter, and will, if necessary, arrange to be represented before
the Court.”

The request was registered on January 23rd, 1935, in the Registry
of the Court. To the request were appended a number of docu-
ments} concerning the history of the Albanian Declaration of Octo-
ber 2nd, 1927, the application of Article 5 of this Declaration, and
the origin of the request for an opinion.

In conformity with Article 73, No. 1, paragraph 1, of the Rules,
the request was communicated to Members of the League of Nations
{through the Secretary-General of the League) and to States
entitled to appear before the Court. Furthermore, the Registrar,
by letter dated January 26th, 1935, sent to two States regarded
by the President—the Court not being in session—as likely to
be able to furnish information on the question referred to the Court
for advisory opinion, the special and direct communication mentioned
in Article 73, No. I, paragraph 2, of the Rules. These States were
Albania and Greece.

The Court being satisfied that the question submitted to it for
advisory opinion did not relate to an existing dispute, the second
paragraph of Article 71 of the Rules, concerning the appointment
of judges in accordance with Article 31 of the Statute, was not
applicable.

By an Order made on January 26th, 1935, the President of the
Court—the latter not being in session—after having first ascer-
tained by correspondence the views of Albania and Greece with
regard to the procedure to be adopted, fixed March Ist, 1935, as the

 

1 See list in the Annex.

6
A./B. 64.—MINORITY SCHOOLS IN ALBANIA . 7

date by which written statements might be filed on behalf of these
two States. These statements having been duly filed by.the date
fixed, the Court decided on March Ist that there should be oral
statements and fixed March 11th as the date for their presentation.

In the course of hearings held on March 11th and 12th, informa-
tion was presented in turn by M. G. Gidel, Professor at the Faculty
of Law at Paris, Counsel for the Albanian Government, by M. N.
Politis, Greek Minister at Paris, Counsel for the Greek Government,
and by M. Mehdi Frasheri, President of the Albanian Council of
. State, the Albanian Agent. The Greek Agent was M. G. Lagoudakis,
Greek Minister at The Hague.

In addition to the statements of the interested Governments and
the documents transmitted by. the Secretariat of the League of
Nations, the Court has had before it certain documents collected on
its own behalf and expressly mentioned either in the Albanian
- Memorial or in the Greek Memorial +. |

The submission of the case being in all respects regular, these
are the circumstances in which the Court is now called upon to
give its opinion. :

« * «

On December 15th, 1920, the Assembly of the League of
Nations adopted the following recommendation :

“In the event of Albania, the Baltic and Caucasian States
being admitted into the League, the Assembly requests that
they should take the necessary measures to enforce the princi-
ples of the Minorities Treaties, and that they should arrange with
the Council the details required to carry this object into effect.’

Albania was subsequently admitted to membership of the
League of Nations by a vote of the Assembly on December 17th,
1920.

The Secretary-General having communicated these decisions
to the Albanian Government, the Prime Minister of Albania, in a
letter dated February gth and a telegram dated February 13th,
1921, sent him certain information as to the position of Albania
with regard to minorities.

On February 23rd, 1921, the Council decided to include on
the agenda of its next session, which was fixed for June of the
same year, the question of the protection of minorities in
Albania. Meantime, the Director of the Permanent Greek Secre-
tariat attached to the League of Nations sent to the Secretary-
General, under cover of a letter dated May 17th, 19271, a
memorandum on this question, to which the Albanian Presi-
dent of the Council, Minister for Foreign Affairs, replied by a
note dated June 21st, 1921. |

+ See list in the Annex.
A,/B. 64.—MINORITY SCHOOLS IN ALBANIA 8

In his memorandum the Greek representative raised the
question whether, in order to secure equitable treatment for
the racial or religious minorities living im Albanian territory,
it would suffice simply to apply to Albania the general prin-
ciples laid down in the Minority Treaties. In regard to this
point, the Greek representative, having arrived at the conclu-
sion that Albania ought to accept special conditions which, in
the case of Albania, should supplement the provisions relating
to the régime of minorities, expressed the opinion that, in the
” drawing up of the minority clauses to be accepted by Albania,
regard should be had to certain suggestions made by him and
including the following proposals:

“4. That the Albanian Government should promise to take the
necessary Measures for the construction and preservation of build-
ings used for Christian worship, for education and for philanthropy,
and that no hindrance should be placed in the way of such work
when it is justified by the needs of the communities and the con-
ditions of the buildings.

5. That all Albanian subjects belonging to racial, religious or
linguistic minorities should enjoy the same treatment and the same
security, both in fact and in law, as other Albanian subjects; and
that they should be entitled to establish, to administer and to con-
trol at their own expense, charitable, religious or scholastic insti-
tutions of ail kinds, to employ their own language and to practise
their own religion freely without interference by the authorities,
provided that the interest of public order is sateguarded.

6. That the ecclesiastic, scholastic and juridical privileges and
immunities granted by the Sultan to the non-Mohammedan nation-
als of Turkey by special ‘berats’, and confirmed by Imperial
decrees, should be recognized, and that the Albanian Government
should undertake to respect them in their entirety.”’

The reply of the Albanian Minister for Foreign Affairs, dated
June 21st, 1921, contained the following in regard to these
points :

“4. At the present moment there is in Albania no obstacle to the
construction and upkeep of buildings devoted to the Christian faith.
The Greek-speaking villages already possess schools where instruc-
tion is given in the Greek language, and these schools are subsi-
dized by the Albanian Government.

5. Equal treatment, both in law and in fact, exists for all Albanian
citizens without distinction of religion.

6. The ecclesiastic and legal prerogatives and immunities will be
dealt with in a special law concerning the Orthodox autocephalous
Churches, and this law will be inspired by a liberal recognition of
the freedom of conscience, equal for all Catholic, autocephalous
Churches and Bektachite (Téké) convents.”

On June 27th, the Council decided that the question of minor-
ities in Albania should be examined by the Secretariat together
with the interested governments, in order. that a report might

8
 A./B. 64.—MINORITY SCHOOLS IN ALBANIA 9

be prepared for the next meeting of the Council. The latter
took place in August-October, 1927. | |

The report made by Mr. Fisher, the British representative,
submitted to the Council a draft Declaration which was intended
by the Rapporteur to be signed by the duly authorized repre-
sentatives of Albania and formally communicated to the Council
of the League. With regard to the contents of this Declaration,
which was actually signed by the Albanian representative on
October 2nd, 19211, the Rapporteur stated that it met most
of the suggestions of the Greek Government—he was referring
to those made notably in the memorandum of May 17th, 1927.
He indicated however two important exceptions, which he
explained and accounted for in detail: neither of these excep-
tions affected the points covered by Nos. 4 to 6 of the above-
mentioned Greek memorandum.

It should be observed that, though it closely follows the cor-
responding clauses of the Minorities Treaties, and especially
those of the first of these Treaties, the Treaty with Poland
of June 28th, 1919, the Albanian Declaration differs from
it in certain respects. Thus Article 1 of the Declaration, in
addition to the usual provision as to the supremacy of the minor-
ity clauses, lays down that no act of State shall prevail over
them “now or in the future” ; again, paragraph 2 of Article 5
of the Declaration does not occur in the model Treaty, and
paragraph 1x of the same Article speaks of the “equal right”
of the minority to ‘‘maintain, manage and control” certain insti-
tutions or to “‘establish” them ‘‘in the future”, whereas the
model Treaty only mentions the right to “establish, manage and
control’. |

The Council, on the proposal of the Rapporteur, adopted on
the same day (Oct. 2nd, 1921) a Resolution taking note of the
Declaration made by the Albanian delegation for the protection
of minorities and deciding that the stipulations contained in this
Declaration, so far as they concerned racial, religious or linguistic
minorities, should be placed under the guarantee of the League
of Nations as from the date of their ratification by the Albanian
Government. Ratification took place on February 17th, 1922 ;
the instrument of ratification was deposited at Geneva on the
following 22nd of March.

After the signature of the Declaration by the Albanian repre-
sentative at the Council meeting on October 2nd, 1921, the
Greek representative, whilst expressing his gratitude to the
Council for having considered certain of the suggestions made
in the memorandum of May 17th, 1921, drew the Council’s
attention to the necessity, in his view, of maintaining in Albania

1 For the text, see Annex.
A./B. 64.—MINORITY SCHOOLS IN ALBANIA 10

the secular, religious and educational privileges which . the
Greek nation had enjoyed in all the territories of the former
Turkish Empire.

The Court has received but little precise information as to
the educational situation in Albania at the time when the
Declaration of October 2nd, 1921, was made and when that
Declaration became effective. Certain conclusions may how-
ever be drawn from the documents which have been produced.
Thus, in the course of the observations made by him before
the Council on January 14th, 1935, the Albanian representa-
tive said that ‘‘education in Albania, until 1912, had varied
according to religion: the Moslems attended the Ottoman
schools; the Orthodox, the Greek schools, and, in the dis-
tricts adjacent to the Slavs, the Serbian or Bulgarian schools ;
the Catholics attended the Italian or Austrian schools....”.
With regard to the period subsequent to 1912—Albania became
an independent State in 1913—it appears from the same
observations that only in 1929 was a law concerning communi-
ties drafted under which ‘‘secular education was separated from
religious teaching’. Furthermore, the Agreement signed at
Corfu on May 17th, 1914, by the representatives of the Albanian
Government, amongst others, declared that “‘education was
free” ; and the Agreement signed at Kapishtiça on May 15th,
1920, between the Greek authorities and representatives of the
Albanian Government laid down that “the Greek schools may
function freely’’ in southern Albania. Again, in a letter dated
February gth, 1921, which is referred to in Mr. Fisher’s report
of October 2nd, 1921, and has been mentioned above, the Pre-
sident of the Albanian Council of Ministers declared that the
national Government had given “complete cultural freedom”
to the Greek (and Slav) elements of the population ‘‘by estab-
lishing Greek schools and paying the teaching staff”; the
letter continues: “The same freedom is given to private
initiative for the establishment of educational institutions using
the Greek language +.”

The Court would emphasize that it only quotes the Agree-
ments of Corfu and Kapishtiça in so far as they may serve to
throw light upon the educational situation existing at the
period of their conclusion and that it expresses no opinion as
to the validity of these arrangements as international agree-
ments imposing obligations on Albania.

Under Article 5, paragraph 2, of the Declaration of October 2nd,
1921, the Albanian Government had, within six months, to
present to the Council ‘‘detailed information .... with regard
to the legal status of the religious communities, churches, con-
vents, schools, voluntary establishments and associations of

1 Translation by the Registry.
10
A./B. 64.—MINORITY SCHOOLS IN ALBANIA “Ir

racial, religious and linguistic minorities’. In this connection,
the Court would recall that in its Advisory Opinion of July 31st,
1930, - concerning the Greco-Bulgarian Communities (Opinion
No. 17), it had occasion to state that a community is

ce

. a group of persons living in a given country or locality,
having a race, religion, language and traditions of their own
and united by this identity of race, religion, language and tradi-
tions in a sentiment of solidarity, with a view to preserving
their traditions, maintaining their form of worship, ensuring the
instruction and upbringing of their children in accordance with
the spirit and traditions of their race and rendering mutual
assistance to each other.”

By a telegram dated April 2nd, 1922, the Albanian Govern-
ment, however, announced that it was materially impossible
for it to present its report within the time fixed, and that it
would do so as soon as possible. In accordance with this pro-
mise, the Albanian Minister for Foreign Affairs sent certain
information to the Secretary-General on this subject in a letter
dated July 7th, 1922. This letter stated that there were in
southern Albania a number of Greek minority schools, all main-
tained solely by the State out of the funds of the Ministry
of Education; further, according to the same letter, Albanian
communities, including the Orthodox community, had “full
rights of establishing schools of various grades teaching in the
language of the people over whom their religious heads have
rights of jurisdiction’.

Meantime, at a meeting of the Council on May rath, 1922,
the Albanian representative had announced that two classes
of laws would be passed to deal with the question of minor-
ities in Albania: the general principles. would form an integral
part of the constitutional law which was in process of prepar-
ation, and the development of these principles and the provi-
sions regarding religious communities would be embodied in
another law, which was also in course of preparation.

On September ist, 1922, the Council noted the information
furnished by the Albanian Government in its letter of July 7th
regarding the situation of minorities in Albania; at the
same time, it instructed the Secretary-General to collect and
submit to the Council in due course further information concern-
ing the legislative measures which, according to the statement
made by the Albanian representative on May rath, 1922, were
to be taken, particularly with regard to the legal status of
minority schools. |

The first Albanian Constitution—apart from the organic Stat-
ute of August xoth, 1914, and a ‘Provisional Constitution”
which would seem to have been in force in 1923, but the terms

2 II
A./B. 64.—MINORITY SCHOOLS IN ALBANIA 12

of which have not been produced to the Court—was only adopted
on March 7th, 1925.

On June 5th, 1923, however, a law was promulgated “concerning
the legal status of religious communities”, the text of which
was communicated to the Council on August r5th of the same
year. This law does not deal with educational questions ; its
bearing upon the organization of education in Albania appears
indirectly from the letter of the Albanian Minister for Foreign
Affairs of July 7th, 1922, to which reference has been made
above. On September 17th, 1923, the Council decided to note
“the information furnished to date by the Albanian Govern-
ment in conformity with Article 5, paragraph 2, of the Alban-
ian Declaration of October 2nd, 1921”, and to instruct the
Secretary-General to examine this information ‘‘in co-operation
with the Albanian representative and to submit [his] conclu-
sions to the Rapporteur’. The results of this examination
were set out in a memorandum which the Secretariat commu-
nicated to the Council, for its information, on May 14th, 1924.

This memorandum stated that the Minorities Section of the
Secretariat had undertaken, together with the Albanian repre-
sentative, a detailed examination of various questions including
the question of schools. In regard to this point, the Albanian
representative appears to have informed the Secretariat that
a law was being drafted by which no private schools would be
aHowed in Albania; this law, being general in character and
applying to the ‘majority as well as to the minority, would,
in his view, be in conformity with Article 5, paragraph 1, of
the Declaration of October 2nd, 1921. According to a letter
dated November 3rd, 1934, addressed by the Albanian Minister
for Foreign Affairs to the Secretary-General, this view had been
“expressed in statements made in August, 1923, to the per-
manent Albanian Delegate by M. Colban, the Director of the
Minorities Section !”. No document confirming this allegation
has, however, been produced to the Court.

The Secretariat’s memorandum does not seem to have led
to any subsequent decision on the part of the Council. In
his “Report to the Sixth Assembly of the League of Nations
on the Work of the Council’, etc. (Sept., 1925), the Secretary-
General of the League writes that the ‘“‘memorandum prepared
by the Secretariat was communicated to Members of the Coun-
cil.... The Council has not yet decided to examine this docu-
ment”; and in his report to the Council on January 14th,
1935, the Spanish representative said: ‘‘since then [May 1924]
the Council has not dealt with the matter’. In the same
report it is explained that, in view of the information supplied
by the Albanian Government in 1922 and 1923, the Council

1 Translation by the Registry.
12
A./B. 64.—MINORITY SCHOOLS IN ALBANIA 13

did not feel that the situation called for any recommendations.

The intentions mentioned by the Albanian representative in
his conversations with the Secretariat in 1923 did not take
shape for some time. Thus, on December Ist, 1928, a new
Constitution was promulgated; Articles 206 and 207 were as
follows :

“Article 206.—Elementary education is compulsory for all
Albanian subjects and shall be given free of charge in the
State schools.

Article 207.—Provided they conform with the laws, prin-
ciples and curricula approved by the State for its own schools,
and subject to the effective control of the Government, Alban-
ian subjects may found private schools.

Provided they comply with the laws, foreigners may be
authorized to found technical and agricultural schools only,
with theoretical and practical curricula.

Similarly, religious schools may be established by Albanian
religious communities with the permission of the competent
Minister and in conformity with the laws; the number of the
religious schools of any community and of the pupils of such
schools shall be fixed by the competent Minister after consulta-
‘tion with the Council of Ministers.’’

In the following year, however, the law regarding the secu-
larization of education to which—as has already been mentioned
—the Albanian representative alluded in his observations at
the Council meeting on January r4th, 1935, was prepared; but
this law, according to the statements of this representative,
remained a dead letter. On January goth, 1930, a new law was
adopted “concerning religious communities”, replacing that of
1923. Under Article 24 of this law, which came into force on
February ist, 1031, “religious communities and their sects may
open religious schools and seminaries for the education of their
ecclesiastical personnel, so long as they conform to the laws
of the State and to the statutes and rules of the community
as approved by the State”. On November 14th, 1930, a cir-
cular of the Minister of Public Education was published, abol-
ishing religious instruction in schools. Finally, in 1933, the
Albanian National Assembly modified Articles 206 and 207 of
the Constitution of 1928, and those Articles now run as follows:

“The instruction and education of Albanian subjects are
reserved to the State and will be given in State schools. Pri-
mary education is compulsory for all Albanian nationals and
will be given free of charge. Private schools of all categories at
present in operation will be closed 1.”

1 This translation is taken from the Council Resolution of January 18th,
1935. The following translation appears in the report adopted by the Council
on January 14th, 1935:

“The teaching and education of Albanian subjects are reserved to the

13
A./B. 64.—MINORITY SCHOOLS IN ALBANIA 14

Thus the abolition of private schools in Albania was com-
pleted. :

Following upon these measures, a number of petitions which
have not been produced to the Court seem to have been addressed
to the League of Nations, relating mainly to the question of
the abolition of private schools in Albania. The Committee
of the Council which had been instructed to examine these
petitions requested the Secretary-General in a letter dated
November 21st, 1934, to place the question of the scope of
Article 5 of the Albanian Declaration of October 2nd, 1927, in
regard to certain points, upon the Council agenda at the ear-
lest possible moment. The letter contains the following pas-
sage on the subject:

“This Article contains a set of interdependent provisions. In
our opinion the last, which refers to advice to be given by the
League of Nations, is a most important point to bear in mind in
judging the present situation. As it appears that such advice
has not yet been given, we think it would be well to draw the
Council’s attention to this fact, so that it may decide whether it
desires to take action under these clauses.”

The Committee of the Council, before taking this step, had
been able to see, inter ala, the observations sent by the Albanian
Government to the Secretary-General on July 23rd and Nov-
ember 3rd, 1934, the text of which has been communicated to
the Court. It is stated in the report adopted on January rath,
1935, that a comparison of the legislation in force in Albania
with that of 1923 led three Members of the Council to the
conclusion that the situation had changed considerably, so
that they thought it desirable to draw the Council’s attention
to the fact that the recommendations contemplated in Article 5,
paragraph 2, of the Albanian Declaration had not yet been
formulated.

After discussing the question on the basis of the reports
presented by the Spanish representative at the meetings on
January r4th and 18th, 1935, the Council decided, by a Reso-
lution adopted on the latter date and the terms of which are
reproduced above, to ask the Court for an advisory opinion on
the questions formulated therein.

*
* *

The request submitted to the Court by the Council of the
League of Nations first asks “whether, regard being had to

State, which shall be responsible for giving such teaching and education
in its schools. Elementary education is compulsory for all Albanian
nationals and shall be given free of charge. Private schools of all cate-
gories at present in existence shall be closed.”

14
A./B. 64.—MINORITY SCHOOLS IN ALBANIA 15

the above-mentioned Declaration of October 2nd, 1921, as a
whole, the Albanian Government is justified in its plea that,
as the abolition of the private schools in Albania constitutes
a general measure applicable to the majority as well as to the
minority, it is in conformity with the letter and the spirit of
the stipulations laid down in Article 5, first paragraph, of that
Declaration’.

The contention of the Albanian Government is that the
above-mentioned clause imposed no other obligation upon it,
in educational matters, than to grant to its nationals belonging
to racial, religious, or linguistic minorities a right equal to that
possessed by other Albanian nationals. Once the latter have
ceased to be entitled to have private schools, the former can-
not claim to have them either. This conclusion, which is
alleged to follow quite naturally from the wording of para-
graph x of Article 5, would, it is contended, be in complete
conformity with the meaning and spirit of the treaties for the
protection of minorities, an essential characteristic of which is
the full and complete equality of all nationals of the State,
whether belonging to the majority or to the minority. On the
other hand, it is argued, any interpretation which would compel
Albania to respect the private minority schools would create a
privilege in favour of the minority and run counter to the
essential idea of the law governing minorities. Moreover, as the
minority régime is an extraordinary régime, constituting a dero-
gation from the ordinary law, the text in question should, in
case of doubt, be construed in the manner most favourable to
the sovereignty of the Albanian State.

According to the explanations furnished to the Court by the
Greek Government, the fundamental idea of Article 5 of the
Declaration was on the contrary to guarantee freedom of edu-
cation to the minorities by granting them the right to retain
their existing schools and to establish others, if they desired ;
equality of treatment is, in the Greek Governments’ opinion,
merely an adjunct to that right, and cannot impede the pur-
pose in view, which is to ensure full and effectual liberty in
matters of education. Moreover, the application of the same
régime to a majority as to a minority, whose needs are quite
different, would only create an apparent equality, whereas the
Albanian Declaration, consistently with ordinary minority law,
was designed to ensure a genuine and effective equality, not
merely a formal equality.

Éd

The Declaration of October 2nd, 1921, belongs to the nume-
rous category of international acts designed for the protection
of minorities.

15
A./B. 64.—MINORITY SCHOOLS IN ALBANIA 16

The Greek Government recognizes this fact, but it contends
that the Declaration must be construed in the light of the
historical and social conditions of Albania, and with regard, in
particular, to the fact that the rights of the minorities had been
long in existence in the Near East, where they were known
by the name of community rights.

In accordance with this line of argument, Counsel for the
above-mentioned Government gave prominence, in the course
of his oral statement, to the points of difference which exist
between the Albanian Declaration and the other treaties and
declarations of the same kind which have been mentioned
above. Thus, he drew attention to the insertion in the second
sentence of paragraph 1 of Article 5 of the words “to main-
tain’, which do not appear in the other treaties and declar-
ations, and which, in his submission, were intended to ensure
the continuation of the religious and educational autonomy that
was enjoyed by the Greek communities in Albania.

It is only natural to assume that the conditions which existed in
Albania after the war and which were themselves the conse-
quence of previous historic events, were within the knowledge
of the Assembly of the League of Nations when it included
Albania in its recommendation on December 15th, 1920. It
is moreover certain that the Declaration of October 2nd, 1921,
was drawn up after a prolonged examination, during which
the States concerned had an opportunity of stating their points
of view and supplying all relevant information.

There appears therefore no reason to doubt that certain spe-
cial aspects of the situation of the minorities in Albania—for
instance the existence of religious communities mentioned in
paragraph 2 of Article 5 of the Albanian Declaration—were
taken into consideration by the Council, and that they accounted
for certain differences between the Albanian Declaration and
the other treaties and declarations concerned with the protec-
tion of minorities.

These considerations cannot however prevail against the fact
that what the Council of the League of Nations asked Albania
to accept, and what Albania did accept, was a régime of minor-
ity protection substantially the same as that which had been
already agreed upon with other States in which there were no
“communities”.

The differences between the text of the Albanian Declaration
and the other texts of the same kind do not affect the essen-
tial features of that Act. On the other hand, it is a fact that
the Council did not insert in the Declaration certain proposals
of the Greek Government which departed “from the general
principles adopted in all the treaties for the protection of minor-
ities”. It follows that any rights and privileges which the Greek
communities in Albania may have enjoyed are only recognized

16
A./B. 64.—MINORITY SCHOOLS IN ALBANIA 17

in the Declaration of October and, 1921, in so far as they are
covered by the analogous régime of the protection of minorities.

As the Declaration of October 2nd, 192I, was designed to
apply to Albania the general principles of the treaties for the
protection of minorities, this is the point of view which, in the
Court’s opinion, must be adopted in construing paragraph 1 of
Article 5 of the said Declaration.

PE

The idea underlying the treaties for the protection of minor-
ities is to secure for certain elements incorporated in a State,
the population of which differs from them in race, language or
religion, the possibility of living peaceably alongside that popu-
lation and co-operating amicably with it, while at the same
time preserving the characteristics which distinguish them from
the majority, and satisfying the ensuing special needs.

In order to attain this object, two things were regarded as
particularly necessary, and have formed the subject of provi-
sions in these treaties,

The first is to ensure that nationals belonging to racial, reli-
gious or linguistic minorities shall be placed in every respect
on a footing of perfect equality with the other nationals of
the State.

The second is to ensure for the minority elements suitable
means for the preservation of their racial peculiarities, their
traditions and their national characteristics.

_ These two requirements are indeed closely interlocked, for

there would be no true equality between a majority and a
minority if the latter were deprived of its own institutions, and
were consequently compelled to renounce that which constitutes
the very essence of its being as a minority.

In common with the other treaties for the protection of
minorities, and in particular with the Polish Treaty of June 28th,
1919, the text of which it follows, so far as concerns the ques-
tion before the Court, very closely and almost literally, the
Declaration of October 2nd, 1921, begins by laying down that
no person shall be placed, in his relations with the Albanian
authorities, in a position of inferiority by reason of his language,
race or religion. Thus, Article 2 stipulates for all inhabitants of
Albania a certain minimum of rights, which are to be granted to
them “without distinction of birth, nationality, language, race
or religion’; and Article 3 guarantees that Albanian national-
ity will not be refused to any person fulfilling the conditions
mentioned in that Article.

Article 4 only relates to Albanian nationals and stipulates
on their behalf equality before the law and the enjoyment of

17
A./B. 64.—MINORITY SCHOOLS IN ALBANIA 18

the same civil and political rights, without distinction as to
race, language or religion. It also defines certain of these rights,
with the same object of preventing differences of race, language
or religion from becoming a ground of inferiority in law or an
obstacle in fact to the exercise of the rights in question.

In all these cases, the Declaration provides for a régime of
legal equality for all persons mentioned in the clause; in fact
no standard of comparison was indicated, and none was neces-
sary, for at the same time that it provides for equality of treat-
ment the Declaration specifies the rights which are to be enjoyed
equally by all.

After having regulated, as indicated above, the legal posi-
tion of certain persons who, whether or not possessing Albanian
nationality, come under Albanian sovereignty, and the legal
position of Albanian nationals in general, the Declaration goes
on to make special provision for Albanian nationals belonging
to minorities of race, language or religion.. That is the sub-
ject dealt with in paragraph x of Article 5, the provision which
is expressly referred to in the first question put to the Court,
and with which the Court must now occupy itself more
particularly.

%

It has already been remarked that paragraph x of Article 5
consists of two sentences, the second of which is linked to the
first by the words im particular : for a right apprehension of
the second part, it is therefore first necessary to determine the
meaning and the scope of the first sentence.

This sentence is worded as follows :

“Albanian nationals who belong to racial, linguistic or religi-
ous minorities, will enjoy the same treatment and security in
law and in fact as other Albanian nationals.”’

The question that arises is what is meant by the same treat-
ment and security in law and in fact.

It must be noted to begin with that the equality of all Alban-
jan nationals before the law has already been stipulated in the
widest terms in Article 4. As it is difficult to admit that Article 5
set out to repeat in different words what had already been said
in Article 4, one is led to the conclusion that ‘‘the same treat-
ment and security in law and in fact” which is provided for
in Article 5 is not the same notion as the equality before the
law which is provided for in Article 4.

Moreover, as Article 4 stipulates equality before the law for
all Albanian nationals, while Article 5. stipulates the ‘same
treatment and security in law and in fact” for Albanian nationals

18
A./B. 64.—MINORITY SCHOOLS IN ALBANIA 19

belonging to racial, religious or linguistic minorities as com-
pared with other Albanian nationals, it is natural to conclude
that the “‘same treatment and security in law and in fact”
implies a notion of equality which is peculiar to the relations
between the majority and minorities.

This special conception finds expression in the idea of an
equality in fact which in Article 5 supplements equality in law.
All Albanian nationals enjoy the equality in law stipulated in
Article 4; on the other hand, the equality between members
of the majority and of the minority must, according to the
terms of Article 5, be an equality in law and in fact.

It is perhaps not easy to define the distinction between the
notions of equality in fact and equality in law; nevertheless,
it may be said that the former notion excludes the idea of a
merely formal equality; that is indeed what the Court laid
down in its Advisory Opinion of September roth, 1923, concern-
ing the case of the German settlers in Poland (Opinion No. 6),
in which it said that:

“There must be equality in fact as well as ostensible legal
equality in the sense of the absence of discrimination in the
words of the law.”

Equality in law precludes discrimination of any kind; whereas
equality in fact may involve the necessity of different treat-
ment in order to attain a result which establishes an equilibrium
between different situations.

It is easy to imagine cases in which equality of treatment
of the majority and of the minority, whose situation and require-
ments are different, would result in inequality in fact; treatment
of this description would run counter to the first sentence of
paragraph rx of Article 5. The equality between members of the
majority and of the minority must be an effective, genuine
equality ; that is the meaning of this provision.

The second sentence of this paragraph provides as follows:

“In particular they shall have an equal right to maintain,
manage and control at their own expense or to establish in the
future, charitable, religious and social institutions, schools and
other educational establishments, with the right to use their own
language and to exercise their religion freely therein.”’

This sentence of the paragraph being linked to the first by
the words “in particular’, it is natural to conclude that it
envisages a particularly important illustration of the application
of the principle of identical treatment in law and in fact that
is stipulated in the first sentence of the paragraph. For the
institutions mentioned in the second sentence are indispensable
to enable the minority to enjoy the same treatment as the

3 19
A./B. 64.—MINORITY SCHOOLS IN ALBANIA 20

majority, not only in law but also in fact. The abolition of
these institutions, which alone can satisfy the special require-
ments of the minority groups, and their replacement by govern-
ment institutions, would destroy this equality of treatment, for
its effect would be to deprive the minority of the institutions
appropriate to its needs, whereas the majority would continue
to have them supplied in the institutions created by the State.

Far from creating a privilege in favour of the minority,
as the Albanian Government avers, this stipulation ensures that
thé majority shall not be given a privileged situation as com-
pared with the minority.

It may further be observed that, even disregarding the link
between the two parts of paragraph I of Article 5, it seems
difficult to maintain that the adjective ‘‘equal’’, which qualifies
the word “right”, has the effect of empowering the State to
abolish the right, and thus to render the clause in question
illusory ; for, if so, the stipulation which confers so important
a right on the members of the minority would not only add
nothing to what has already been provided in Article 4, but it
would become a weapon by which the State could deprive the
minority régime of a great part of its practical value. It should
be observed that in its Advisory Opinion of September 15th,
1923, concerning the question of the acquisition of Polish
nationality (Opinion No. 7), the Court referred to the opinion
which it had already expressed in Advisory Opinion No. 6 to
the effect that ‘‘an interpretation which would deprive the
Minorities Treaty of a great part of its value is inadmissible”.

If the object and effect of the second sentence of the para-
graph is to ensure that Albanian nationals belonging to racial,
linguistic or religious minorities shall in fact enjoy the same
treatment as other Albanian nationals, it is clear that the
expression “‘equal right” must be construed on the assumption
that the right stipulated must always be accorded to the mem-
bers of the minority. The idea embodied in the expression
“equal right” is that the right thus conferred on the members
of the minority cannot in any case be inferior to the corre-
sponding right of other Albanian nationals. In other words,
‘the members of the minority must always enjoy the right
stipulated in the Declaration, and, in addition, any more exten-
sive rights which the State may accord to other nationals.
The right provided by the Declaration is in fact the minimum
necessary to guarantee effective and genuine equality as between
the majority and the minority; but if the members of the
majority should be granted a right more extensive than that
which is provided, the principle of equality of treatment would
come into play and would require that the more extensive
right should also be granted to the members of the minority.

20
A./B. 64.—MINORITY SCHOOLS IN ALBANIA 21

The construction which the Court places on paragraph I of
Article 5 is confirmed by the history of this provision.

No. 5 of the proposals which the Greek Government: sub-
mitted to the Council of the League of Nations on May 17th,
1921, and which have in part been reproduced above, was
worded as follows:

“That all Albanian subjects belonging to racial, religious or lin-
guistic minorities should enjoy the same treatment and the same
security, both in fact and in law, as other Albanian subjects; and
that they should be entitled to establish, to administer and to
control at their own expense, charitable, religious or scholastic insti-
tutions of all kinds, to employ their own language and to practise
their own religion freely without interference by the authorities,
provided that the interest of public order is safeguarded.’’

It is clear that the right of minorities to have their own
charitable, religious or educational institutions was envisaged
in that proposal as a right which they were to enjoy in any case,
irrespective of the legal situation of other Albanian nationals.

This proposal was not contested by the Albanian Government
in its reply of June 21st of the same year, the relevant part
of which has been quoted above; and the report submitted to
the Council by the British representative on October 2nd
observed that the Declaration met most of the Greek Govern-
ment’s suggestions. The points mentioned in the report in
which it failed to do so, in no case affect the subject of the
proposal in question. That being so, the Court is unable to
attach any importance to the fact that the word “‘equal” does
not appear in the fifth Greek proposal, whereas it is used in
Article 5 of the Albanian Declaration which, in this respect,
follows the exact wording of the minorities treaties.

On the other hand, it was probably with the object of
meeting, in so far as was consistent with the general minority
régime, the desire expressed by the Greek Government in its
sixth proposal that the words “to maintain’, which do not
appear in Article 8 of the Treaty with Poland of June 28th,
1910, were inserted in paragraph 1 of Article 5.

Another argument in support of the interpretation placed by
the Court on paragraph 1 of Article 5 is supplied by Arti-
cle 6 of the Declaration, which is worded as follows:

“Provision will be made in the public educational system in
towns and districts in which are resident a considerable pro-
portion of Albanian nationals whose mother-tongue is not the
official language, for adequate facilities for ensuring that in the
primary schools instruction shall be given to the children of
such nationals through the medium of their own language, it.
being understood that this provision does not prevent teaching
of the official language being made obligatory in the said schools.

21
A./B. 64.—MINORITY SCHOOLS IN ALBANIA 22

In towns and districts where there is a considerable propor-
tion of Albanian nationals belonging to racial, religious or lin-
guistic minorities, these minorities will be assured an equitable
share in the enjoyment and application of sums which may be
provided out of public funds under the State, municipal or
other budgets, for educational, religious or charitable purposes.”

Beginning as it does with the words “in the public educa-
tional system”, which thus follow directly after Article 5,
Article 6 appears to assume that State education, so far as it
is intended for members of the minorities, will be something
additional to private education, and is not meant to take
the place of private education. For that reason, the Court
cannot regard as relevant the information supplied to it by
the Albanian Government concerning the present conditions
of State education in Albania and the reforms already intro-
duced, or about to be introduced, in order to meet the needs
of the minority in the State schools.

*

The Court, having thus established that paragraph 1 of
Article 5 of the Declaration, both according to its letter and
its spirit, confers on Albanian nationals of racial, religious or
linguistic minorities the right that is stipulated in the second
sentence of that paragraph, finds it unnecessary to examine
the subsidiary argument adduced by the Albanian Government
to the effect that the text in question should in case of
doubt be interpreted in the sense that is most favourable
to the sovereignty of the State. |

*

The Court therefore finds that paragraph 1 of Article 5
of the Declaration of October 2nd, 1921, ensures for Albanian
nationals belonging to racial, linguistic or religious minorities
the right to maintain, manage and control at their own
expense or to establish in the future charitable, religious and
social institutions, schools and other educational establish-
ments, with the right to use their own language and to exer-
cise their religion freely therein.

*

The second question in regard to which the opinion of the
Court is sollicited is worded as follows:

“2° and if so [t.e. if the Albanian plea on the first question ts
deemed to be in conformity with the letter and spirit of the stpu-
lations in Article 5, first paragraph, of the Declaration of Octo-
ber 2nd, 1921], whether the Council of the League of Nations can,
on the basis of the second paragraph of the said Article,

22
A./B. 64.—MINORITY SCHOOLS IN ALBANIA 23

formulate recommendations going beyond the provisions of the
first paragraph”.

As the Court has found that the reply ‘to the first question

put to it is not in the affirmative, the second question does.
not arise.

FoR THESE REASONS,
The Court is of opinion,
by eight votes to three,

that the plea of the Albanian Government that, as the
abolition of private schools in Albania constitutes a general
measure applicable to the majority as well as to the minority,
it is in conformity with the letter and spirit of the stipula-
tions laid down in Article 5, first paragraph, of the Declaration
of October 2nd, 1921, is not well founded.

Done in English and French, the French text being authori-
tative, at the Peace Palace, The Hague, this sixth day
of April, one thousand nine hundred and thirty-five, in two
copies, one of which is to be deposited in the archives of the
Court and the other to be forwarded to the Council of the
League of Nations.

(Signed) Ceci, J. B. Hurst,
President.

(Signed) À. HAMMARSKJÜLD,
Registrar.

Sir CEcIL Hurst, President of the Court, Count RosTworowskr
and M. Nrcuresco, Judges, declare that they are unable to
concur inthe Opinion given by the Court and, availing them-
selves of the right conferred on them by Article 71, para-
graph 3, of the Rules, have appended thereto the dissenting

opinion which follows.
(Initialled) C. J. B. H.
(Initialled) À. H.

23.
